Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  SENTRY DATA SYSTEMS, INC.

                               Plaintiff,

               v.                                                  Case No.: 18-cv-60257

  CVS HEALTH, CVS PHARMACY, INC.,
  WELLPARTNER INC., and
  WELLPARTNER, LLC,

                              Defendants.



                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

  District of Florida, the undersigned respectfully moves for the admission pro hac vice of Michael

  S. Mitchell of the law firm of Boies Schiller Flexner LLP, 1401 New York Ave. NW

  Washington, DC 20005, Phone: (202) 237-2727, for purposes of appearance as co-counsel on

  behalf of Plaintiff Sentry Data Systems, Inc. in the above-styled case only, and pursuant to Rule

  2B of the CM/ECF Administrative Procedures, to permit Michael S. Mitchell to receive

  electronic filings in this case, and in support thereof states as follows:

         1.         Michael S. Mitchell is not admitted to practice in the Southern District of Florida

  and is a member in good standing of the bars of the District of Columbia Court of Appeals and

  the Court of Appeals of Maryland.
Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 2 of 7



        2.         Movant, Carl E. Goldfarb, Esquire, of the law firm of Boies Schiller Flexner LLP,

 401 East Las Olas Boulevard, Suite 1200, Fort Lauderdale, Florida 33301, Telephone: (954) 356-

 0011, is a member in good standing of The Florida Bar and the United States District Court for

 the Southern District of Florida and is authorized to file through the Court’s electronic filing

 system. Movant consents to be designated as a member of the Bar of this Court with whom the

 Court and opposing counsel may readily communicate regarding the conduct of the case, upon

 whom filings shall be served, who shall be required to electronically file and serve all documents

 and things that may be filed and served electronically, and who shall be responsible for filing and

 serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

 of the CM/ECF Administrative Procedures.

       3.      In accordance with the local rules of this Court, Michael S. Mitchell has made

payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is

attached hereto.

       4.      Carl E. Goldfarb, by and through designated counsel and pursuant to Section 2B

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to Michael S. Mitchell at email address mmitchell@bsfllp.com.

       WHEREFORE, Carl E. Goldfarb, moves this Court to enter an Order Michael S. Mitchell,

to appear before this Court on behalf of Plaintiff Sentry Data Systems, Inc., for all purposes

relating to the proceedings in the above-styled matter and directing the Clerk to provide notice of

electronic filings to Michael S. Mitchell.
Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 3 of 7



Date: February 8, 2019                   Respectfully submitted,

                                          BOIES SCHILLER FLEXNER LLP

                                             By:/s/ Carl E. Goldfarb

                                             Stephen N. Zack, Esq.
                                             Florida Bar No. 145215
                                             100 SE Second Street, Suite 2800
                                             Miami, Florida 33131

                                             Telephone: (305) 539-8400
                                             Facsimile: (305) 539-1307
                                             Email: szack@bsfllp.com

                                             Carl E. Goldfarb, Esq.
                                             Florida Bar No. 125891
                                             Jonathan Lott, Esq.
                                             Florida Bar No. 0116423
                                             401 East Las Olas Boulevard, Suite 1200
                                             Fort Lauderdale, Florida 33301
                                             Telephone: (954) 356-0011
                                             Facsimile: (954) 356-0022
                                             Email: cgoldfarb@bsfllp.com
                                             Email: jlott@bsfllp.com



                                          By:/s/Michael S. Mitchell
                                             Michael S. Mitchell, Esq.
                                             (pro hac vice to be filed)
                                             Christopher G. Renner, Esq.
                                             (pro hac vice)
                                             1401 New York Ave. NW
                                             Washington, DC 20005
                                             Phone: (202) 237-2727
                                             Facsimile: (202) 237-237-6131
                                             Email: mmitchell@bsfllp.com
                                             Email: crenner@bsfllp.com


                                      Counsel for Plaintiff Sentry Data Systems, Inc.
Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 4 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 SENTRY DATA SYSTEMS, INC.

                           Plaintiff,

            v.                                                Case No.: 18-cv-60257

 CVS HEALTH, CVS PHARMACY, INC.,
 WELLPARTNER INC., and
 WELLP ARTNER, LLC,

                          Defendants.



                      CERTIFICATION OF MICHAEL S. MITCHELL

        Michael S. Mitchell, Esquire, pursuant to Rule 4(b) of the Rules Governing the

 Admission, Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have

 studied the Local Rules of the United States District Court for the Southern District of Florida;

 and (2) I am a member in good standing of the bars of the District of Columbia Court of Appeals

 and the Court of Appeals of Maryland.




                                                            Michael S. Mitchell, Esq.
Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 5 of 7



                              QCourt @f appeal~
                                of ;fllacylanb
                                    ~nnapolt~,    :fllll




                   CERTIFICATE OF GOOD STANDING

    STATE OF MARYLAND, ss:
          I, Suzanne Johnson, Clerk of the Court ofAppeals of Maryland,
    do hereby certify that on the twelvth day ofDecember, 2007,


                             Micl1ac1 Scott Mitcl1d1

    having first taken and subscribed the oath prescribed by the Constitution and
    Laws of this State, was admitted as an attorney of said Court, is now in good
    standing, and as such is entitled to practice law in any of the Courts of said
    State, subject to the Rules of Court.

                                            3Jn 'ate~ttnronp Wbereof,  I have hereunto
                                            set my hand as Clerk, and affixed the Seal
                                             of the Court ofAppeals of Maryland, this
                                            fifth day ofFebruary, 2019.




                                                    Clerk of the Court ofAppeals of Maryland
Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 6 of 7




       On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                        the District of Columbia Bar does hereby certify that




   was duly qualified and admitted on March 6, 2009 as an attorney and counselor entitled to
   practice before this Court; and is, on the date indicated below, an Active member in good
                                        standing of this Bar.




                                                                          In Testimony Whereof,
                                                                     I have hereunto subscribed my
                                                                     name and affixed the seal of this
                                                                     Court at the City of Washington ,
                                                                       D .C., o n D ecember 19, 2018.



                                                                     U4wa . ~
                                                                     ~ JU~IO A. CASTILLO
                                                                            Clerk of the Court




                                                                    '"""'"''   ~
                                                                            District of Columbia Bar Membership




  For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                     memberservices@dcbar.org.
Case 0:18-cv-60257-BB Document 161 Entered on FLSD Docket 02/08/2019 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear Pro

 Hac Vice, Consent to Designation and Request to Electronically Receive Notices of Electronic

 Filings was served by CM/ECF on all counsel of record on February 8, 2019.




                                            By:/s/ Carl E. Goldfarb
                                                       Carl E. Goldfarb, Esq.
